Detailed Action

►	The applicant's Preliminary Amendment filed 04 JUN 2020 has been entered.  Following the entry of the Preliminary Amendment, Claim(s) 77-100 is/are pending.


►  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Sequence Rules	
►	This application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures.


35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections under 35 USC § 112- 2nd Paragraph

►	Claim(s) 77-100 is/are  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

		Claims 77-78, 91 and 93 are indefinite in that they recite the phrase “or near” This is a relative term and therefore the metes and bounds of what is intended cannot be determined.
35 U.S.C. 102 
►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 77-96 and 98-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landegren et al. [US 2005/0287526 – hereinafter “Landegren”] in view of  Hu et al [Chem. Commun. 50:13093 (2014) – hereinafter “Hu”].

Claim 77 is drawn, in part, to a method of detecting a target nucleic acid sequence in a target nucleic acid molecule in a sample, said method comprising:
a) contacting said sample with a padlock probe and allowing said probe to hybridize
to the target nucleic acid molecule;
b) subjecting said sample to a ligation reaction using a DNA/RNA ligase to ligate,
and thereby circularize, any probe which has hybridized to the target nucleic acid
molecule:
c) amplifying the ligated circularized probe from step (b) by rolling circle
amplification with a DNA polymerase; and
d) detecting the amplification product from step (c), thereby to detect the target
nucleic acid sequence;
wherein the padlock probe is provided in one or more parts, each part having at
least one target-specific binding site which is complementary to a cognate probe-
binding site at or adjacent to the target nucleic acid sequence and hybridizes to the
target nucleic acid molecule such that ligatable ends of the probe or probe parts are juxtaposed for ligation to each other using the target nucleic acid molecule as a ligation template, to create a ligation site at or adjacent to the target nucleic acid sequence; and
wherein said probe comprises at least one ribonucleotide at or near to a ligation
site, and the ligated circularized probe is composed primarily of DNA and comprises no more than 4 consecutive ribonucleotides.
	Landegren teach a method comprising most of the limitation of Claim 77 except Landegren do not teach using a padlock probe comprising at least one ribonucleotide  at or near the ligation site, rather Landeren teach padlock probe composed of only deoxyribonucleotides. However, ligation probes comprising ribonucleotides  at or near the ligation site were known, see at least Fig. 1 in Hu. The ligation probe “B-M”  comprises 2 ribonucleotides at its 3’-terminus. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the  method of Landegren  wherein the padlock probes are modified such that they comprise  2 ribonucleotides at their 3’ termini as 

	As regards Claim 78, Hu teach detecting RNA target molecules and the use of ligation probes comprising a ribonucleotide(s) at or near a ligatable 3’ end  (e.g. a 3’ terminus or 3’ penultimate nucleotide). Landegren teach “ the probe comprises two or more parts, see the modular padlock probe  in Fig. 2. Number 3). Also note that the 5’ probe in Hu lacks a ribonucleotide.

	As regards Claims 79-80 and 83-84 see especially para 37 in Landegren wherein these inventors teach : 
Probes may also be designed so that upon hybridization to the RCA product they assemble in such a way that they resemble the substrate for a structure specific  enzyme.  The enzyme is preferably selected from the group comprising resolvases, recombinases or nucleases, examples Ruv ABC, Holliday junction resolvases, Flip recombinases, FEN nuclease or certain polymerases.  
One aspect of the invention is to use two oligonucleotides hybridizing in  tandem  in such a way that the downstream oligonucleotide has a protruding 5 prime end.  This structure can be cleaved by several different enzymes e.g. FEN nucleases, Taq polymerase, Tth polymerase or Mja nuclease (Lyamichev et al.,1999).  The downstream oligonucleotide is designed so that it has a melting 
temperature near the temperature of the isothermal RCA reaction. 

	Claim 81 is drawn to an embodiment of the method of Claim 80 where the additional sequence comprises one or more ribonucleotides. 
As noted above Hu teach the use of ribonucleotides in their ligation probes. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute ribonucleotides as disclosed by Hu for deoxyribonucleotides in the probes of Landegren. Absent an unexpected result, this limitation is considered to be a simple design choice well within the knowledge, skill, ability and common sense of the PHOSITA at the time of the invention.  The substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).
Claim 82,   as  the use of ribonucleotides in ligation probes was known, see Hu,   the embodiment of Claim 82 is  considered to be a simple design choice well within the knowledge, skill, ability and common sense of the PHOSITA at the time of the invention.  The substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

As regards Claim 85-87,  see at least paras 37 and 70 in Landegren. See also Fig. 1 in Hu whrerein the use of T4 RNA ligase is taught.
	
As regards the limitation of Claim 88, see at least the first full para in column 1 on p.13095 in Hu  which begins “To evaluate the …”.

As regards Claim 89-90, note the FEN embodiment taught by Landegren in at least para 37. Also note the rejection of Claims 79-80 and 83-84 set forth above.  
 
 	Regarding Claim 91, Landegren teach a method and probe therefor comprising most of the limitation of Claim 91 except Landegren do not teach a chimeric padlock probe comprising at least one ribonucleotide at or near the ligation site, rather Landegren teach padlock probes composed of only deoxyribonucleotides. However, ligation probes comprising ribonucleotides at or near the ligation site were known, see at least Fig. 1 in Hu. The ligation probe “B-M”  comprises 2 ribonucleotides at its 3’-terminus. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the padlock probes  of Landegren  such that they comprise  2 ribonucleotides at or near their 3’ termini as taught by Hu. The PHOSITA would have been motivated to make this modification in light of teaching of Hu in order to facilitate the detection of RNA target molecules, see the first full para in Column 2 on p 13093. 

Claims 92-96 note the embodiments of Landegren using a flap endonuclease (e.g. FEN), see especially para 37 in Landegren.  

As regards Claim 98 Landegren teach the use of phi29 polymerase to synthesize a DNA molecule by RCA. Which phi29 DNA polymerase that has not been modified to increase RT activity, see especially para 70.  

As regards Claim 99 Landegren teach the detection of a DNA target and Hu teach detecting an RNA target and the use of T4 RNA ligase 2.

►	Claim(s) 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landegren  in view of  Hu as applied above against Claim 77  and further in view of  Lohman et al. [Nucleic Acids Research 42(3) 1831 – hereinafter “Lohman”].

	Claim 87 is drawn, in part, to an embodiment of the method of Claim 77 wherein the ligated probe comprises no more than 2 consecutive ribonucleotides and/or the DNA polymerase is phi 29 DNA polymerase and/or the ligase is T4 RNA ligase 2 or PBCV-1 (i.e. Chlorella virus DNA ligase)
Landegren in view of Hu reasonably suggest the method of Claim 77 and 87 for the reason(s) outlined above. For example, Hu teach the use of ligation probes which results in a ligation product which comprises no more than 2 consecutive ribonucleotides. Landegren teach the use of phi29 DNA polymerase, see at least para  70 and Hu teach the use of T4 RNA ligase.
Neither Landegren or Hu teach the use of PBCV-1 DNA ligase, however, Lohman do teach PBCV-1 DNA ligase and the fact that this ligase produces “unexpectedly efficient ligation of RNA splinted ssDNA” probes. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the PBCV-1 ligase for the T4 DNA ligase of Landegren or the T4 RNA ligase 2 of Hu. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).










►	Claim(s) 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landegren  in view of  Hu as applied above against Claim 77  and further in view of Barany et al. [US 2003/0175750 – hereinafter “Barany”].

	Claim 97 is drawn in part, to a set of two or more probes as defined in Claim 95 wherein each probe in said set of probes comprises a different nucleotide at a position in the 3’ end of the probe. Landregren in view of Hu clearly teach detecting allelic differences in their target molecules. Hu teach in Fig. 1 a probe set for detecting an allele. Hu  teach  a  probe set comprises two or more probes  wherein one of the probes comprises the complementary base  for the polymorphic site under study.  Hu only teach a single probe set for detecting a single nucleotide (i.e. a G residue in an synthetic mRNA target , see the Supplemental Information for Hu, included with this action)  Thus, Hu does not teach probe sets for each possible allele of a polymorphic site (e.g. SNP). However it  was known to include in probe sets for ligation-based detection assays,  probes capable of detection all/both alleles of a polymorphism, see at least Claim 14 in Barany.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time prior to the filing date of the instant application to a have modified the probe set(s) of Landegren in view of Hu wherein multiple probe sets are provided and each probe set is designed to identify one allele  of a polymorphic site. The PHOSITA would have been motivated to make the modification recited above in order to allow the end user of said probe sets the ability to positively identify both/all of alleles at polymorphic sites within an organism under study.     







►	Claim(s) 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landegren  in view of  Hu as applied above against Claim 77 and 99  and further in view of  Strömberg et al. [US 2011/0059444 – hereinafter “Strömberg”].	

Claim 100 is drawn to an embodiment of the method of Claim 99 wherein the target DNA molecule is provided in the form of a conjugate with an antibody.
Landegren  in view of  Hu  reasonably suggest to methods of Claim 77 and 99 for the reason(s) outlined above These references do not  teach an embodiment wherein the target DNA molecule is provided in the form of a conjugate with an antibody. However assays where a DNA target is provided in the form of a conjugate with an antibody were known., see at least Fig. 1 in   Strömberg . Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the  DNA target of Strömberg for the target of Landegren in view of Hu.  The substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

 

Application No.: 16/647,860


NOTICE TO COMPLY WITH REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE SEQUENCE AND/OR AMINO ACID SEQUENCE DISCLOSURES 


The nucleotide and/or amino acid sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825 for the following reason(s):

■	1. This application clearly fails to comply with the requirements of 37 C.F.R. 1.821-1.825.  Applicant’s  attention is directed to these regulations, published at 1114 OG 29, May 15, 1990 and at 55 FR 18230, May 1, 1990.

□	2. This application does not contain, as a separate part of the disclosure on paper copy, 
	a “Sequence Listing” as required by 37 C.F.R. 1.821(c).

□	3.  A copy of the “Sequence Listing” in computer readable form has not been submitted as           required by 37 C.F.R. 1.821(e).

□	4.   A copy of the “Sequence Listing” in computer readable form has been submitted.  However, the content of the computer readable form does not comply with the requirements of 37 C.F.R. 1.822 and/or 1.823, as indicated on the attached copy of the marked-up “Raw Sequence Listing.”

□	5.   The computer readable form that has been filed with this application has been found to                                                                                                              be damaged and/or unreadable as indicated on the attached CRF Diskette Problem Report.  A Substitute computer readable form must be submitted as required by 37 C.F.R. 1.825(d).

□	6. The paper copy of the “Sequence Listing” is not the same as the computer readable from of the “Sequence Listing” as required by 37 C.F.R. 1.821(e).


■	7. Other:  The sequences in Figures 4, 20, 20-31 and 33 are not accompanied by their corresponding SEQ ID NOs. as required.

Applicant Must Provide:

 □	An initial or substitute computer readable form (CRF) copy of the “Sequence Listing”.


□	An initial or substitute paper copy of the “Sequence Listing”, as well as, an amendment directing its entry into the specification.

 □	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).                                                                                                                                        

■ 	Amend the specification and/or the drawings to include the required SEQ ID NOs.

Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

28-30 NOV 2021 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& PCTFULL, JPFULL, CNFULL, KRFULL, CAplus, Medline and BIOSIS via STNext;  
and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/EP2018/077161

  
Planned Search 

Search terms:

All Inventor(s) e.g. Nilsson M?/au 
Padlock probe? or probe? or primer?
Rolling Circle Amplification or RCA
RNA (w) (Target or template)
Ligase?
Ribonucleotide? or ribonucleotide-modified 
 Oligonucleotide antibody conjugate?
►	See the Examiner’s EAST and  STNext  search notes/strategy in IFW
►	The Best prior Art was found upon consideration of the EAST and STNext searches